DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-20, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Application 17/504213 is filled on 10/18/2021. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2020 127 496.3 filed on 10/19/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 has been considered. The submission follows the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

	
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12 and 15-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wade et al. (US 20150046106 A1), (hereinafter Wade) as mentioned in IDS submitted on 01/10/2022.
Regarding independent claim 1 Wade teaches a measuring device for process automation (Para 0045, “In at least one embodiment of the present monitoring system, the Data Collector 160 requires no configuration. Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically looks for wireless communication with a Battery Sensor(s) 120 that is in range”) in an industrial environment ( Abstract, “An enhanced system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.”), comprising: circuitry configured to receive configuration data (Para 0014, “It is a further aspect of the present invention to be able to periodically collect and store, among others, such BDS operational parameters as Battery Current, Battery Voltage cell Battery Voltage (for cell Voltage balance determination),Battery Temperature, Electrolyte Level and other Configuration, Summary Data and Event Data”) and to generate measurement data (Para 0063, “The Battery Sensor may for example pass Battery-related information and measured values to an Intelligent Charger device or network,” Based on Para 0018 , “Cloud Server for a particular sensor, the Cloud Server can generate, process (using one or more processors) and store Application data. The Application data is used by the reporting and event modules to generate actionable data for the user.”) 
wherein both the configuration data and the measurement data are transmittable to a measurement data receiving device via a cloud (Abstract, “Collector memory and asynchronously transmit the data through the Cloud and/or Internet to the Cloud Server, which stores and process all received raw data and stores configuration
information for each uniquely identified monitored device.” Para 0044, “The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/ or verifying to the sensor that data was transmitted and received at the intended destination”), and
 wherein the circuitry is further configured to transmit only the measurement data and an identification information to the cloud (Para 0047, “When Raw data and Configuration data exist in the Cloud Server 170 for the same unique ID, additional tasks may be performed on the Cloud Server, to process and/or combine the data for the same uniquely identified device.” Also based on Para 0061, “The Battery Sensor 220 may send a request, and when the Identity Sensor(s) 230A and 230B see the request, each reply with its own unique ID, uniquely identifying the connected device or equipment. This unique ID is be recorded in the sampled data and passed to the Data Collector 260 via Wireless Communication Network 270 to the Cloud Server 270. The Cloud Server may then utilize the unique ID and the cloud-based configuration data to identify the device or equipment (asset) on or to which the identity token is mounted or connected.”).
Regarding claim 3 Wade teaches wherein the measurement data receiving device is a display device (Para 0051, “The users of the present monitoring system and method may interact with the Fleet Monitoring System using smart Web enabled devices 190, such as smart phones, tablets and laptop computers (i.e. all these can be display devices). Users may log in to a web interface to provide configuration and other data directly to the cloud server and generate reports and view other information (i.e. displaying), and/or may access data collectors 160 via a web interface to view data collector information and/or raw sensor data directly”).

Regarding independent claim 4 Wade teaches an industrial (Abstract, “An enhanced system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.”), process automation arrangement (Para 0045, “In at least one embodiment of the present monitoring system, the Data Collector 160 requires no configuration. Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically looks for wireless communication with a Battery Sensor(s) 120 that is in range”) comprising:
 cloud measurement value circuitry configured to implement a measurement value service (Para 0063, “The Battery Sensor may for example pass Battery-related information and measured values to an Intelligent Charger device or network,” Based on Para 0018, “Cloud Server for a particular sensor, the Cloud Server can generate, process (using one or more processors) and store Application data. The Application data is used by the reporting and event modules to generate actionable data for the user.”); and 
cloud backup circuitry configured to implement a configuration backup service (124), wherein (Para 0044, “The Data Collector 160 communicates with one or more Battery Sensors 120 and passes the battery sensor data to a remote host, e.g., the Cloud Server 170, via a Cloud 195, which may comprise any communication network, including without limitation, a Wide Area Network (WAN) connection, Local Area Network (LAN), the Internet and/or additional cellular or satellite communication networks, receivers, gateways or hubs. The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/or verifying to the sensor that data was transmitted and received at the intended destination, and that the Battery Sensor 120 data is no longer required to be stored in the sensor's Local Storage or local Cache Memory 122. Local Storage or Collector Memory 162 on the Data Collector 160 stores the sensor-related data that is received by the Data Collector 160 from each Battery Sensor 120. A Unique ID stored in the Data Collector 160 may identify the Data Collector 160 within the monitoring system. Cloud Communications module 165 of the Data Collector 160 communicates with the Cloud Server 170, and delivers to the Cloud Server data received from one or more Battery Sensors 120, which includes data from the Local Storage or local Cache Memory 122 of each Battery Sensor 120 plus the Unique Data Collector ID for the Data Collector 160, identifying the Data Collector 160 to the monitoring system and to Cloud Server 170.”)
the measurement value service is configured to receive measurement data from a measurement device and to provide the received measurement data to a measurement data receiving device (Para 0042, “The Battery Sensor 120 includes a Unique ID 124 of the Battery Sensor, which uniquely identifies the battery sensor in the monitoring system. A Real Time Battery Monitor 128 measures the electrical characteristics of the battery. The ID Sensor Detection module 126 detects and records the Unique ID 132 from the Identity Sensor 130, preferably attached via the Battery Power Line 140”)., 
the configuration backup service is configured to receive backup data of a configuration of the measuring device (Para 0018 -0019, Based on Para 0079, “Alternatively, for example, not all of identity Sensors, 230A and/or 230B in FIG. 2 may solely communicate directly with the Data Collector, but instead at least some may also be configured to communicate with the Cloud Server 270 albeit without going through the Data Collector 260 and Battery Sensor 220. The Identity Sensors may also carry a QR Code, which may be scanned locally with a smart device and transmitted from the smart device to the Cloud Server 270 via the Internet. Transmission of the QR Code may bring up a different configuration page on a web page hosted by the Cloud Server 270 for entry of configuration information. User authentication may be required prior to acceptance of configuration information. In some embodiments, Data Collector 260 may communicate directly with the Identity Sensors 230A, 230B for maintenance purposes, such as for firmware updates, and/or to transmit cloud configuration status for reporting via Identity Sensor LEDs. An Identity Sensor may be effective and operational even without any user configuration. Therefore, no feedback to the Identity Sensors 230A and 230B via the LEDs is required. However, it may be implemented in accordance with the system and method of the present invention”), and 
the configuration backup service is further configured to provide the backup data of the configuration of the measuring device to the measurement data receiving device (Para 0074, “The Cloud Server 270 may also pass back to the Data Collector 260 status information about the Battery Sensor 220, for further transfer to the Battery Sensor. This feedback data may be used to provide feedback to a user on the Battery Sensor regarding the configuration status. While configuration of a Battery Sensor 220 is not required to collect data, it may be preferable that some configuration be performed on the Cloud Server 270 before useful operational and/or configuration data is reported to a user. The sensor LEDs on the Battery Sensor 220 can be used to provide visual feedback (for the user) regarding the status of that configuration and the monitored device.”).
Regarding claim 5 Wade teaches the limitations of claim 4.
 	Wade further teaches the arrangement further comprises the measuring device for process automation (Para 0045, “In at least one embodiment of the present monitoring system, the Data Collector 160 requires no configuration. Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically looks for wireless communication with a Battery Sensor(s) 120 that is in range”) in an industrial environment ( Abstract, “An enhanced system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.”), comprising: circuitry configured to receive configuration data (Para 0014, “It is a further aspect of the present invention to be able to periodically collect and store, among others, such BDS operational parameters as Battery Current, Battery Voltage cell Battery Voltage (for cell Voltage balance determination),Battery Temperature, Electrolyte Level and other Configuration, Summary Data and Event Data”) and to generate measurement data (Para 0063, “The Battery Sensor may for example pass Battery-related information and measured values to an Intelligent Charger device or network,” Based on Para 0018 , “Cloud Server for a particular sensor, the Cloud Server can generate, process (using one or more processors) and store Application data. The Application data is used by the reporting and event modules to generate actionable data for the user.”) 
wherein both the configuration data and the measurement data are transmittable to a measurement data receiving device via a cloud (Abstract, “Collector memory and asynchronously transmit the data through the Cloud and/or Internet to the Cloud Server, which stores and process all received raw data and stores configuration
information for each uniquely identified monitored device.” Para 0044, “The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/ or verifying to the sensor that data was transmitted and received at the intended destination”), and
 wherein the circuitry is further configured to transmit only the measurement data and an identification information to the cloud (Para 0047, “When Raw data and Configuration data exist in the Cloud Server 170 for the same unique ID, additional tasks may be performed on the Cloud Server, to process and/or combine the data for the same uniquely identified device.” Also based on Para 0061, “The Battery Sensor 220 may send a request, and when the Identity Sensor(s) 230A and 230B see the request, each reply with its own unique ID, uniquely identifying the connected device or equipment. This unique ID is be recorded in the sampled data and passed to the Data Collector 260 via Wireless Communication Network 270 to the Cloud Server 270. The Cloud Server may then utilize the unique ID and the cloud-based configuration data to identify the device or equipment (asset) on or to which the identity token is mounted or connected.”).

Regarding claim 2 and 6 Wade teaches the limitations of claim 1 and 4 respectively.
	Wade further teaches a measurement data receiving device -for process automation (Para 0045, “In at least one embodiment of the present monitoring system, the Data Collector 160 requires no configuration. Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically looks for wireless communication with a Battery Sensor(s) 120 that is in range”) in an industrial environment (Abstract, “An enhanced system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.”), comprising: circuitry configured to: receive measurement data of a measurement device from a measurement value service in a cloud (Para 0018, “In accordance with another aspect of the present invention, the Cloud Server may also maintain Configuration data for all sensors. As the configuration data and raw sensor data are separate, the configuration may be entered at any time, and is not required prior to the Battery Sensor recording
data.”), 
15receive backup data of a configuration of the measuring device from a configuration backup service in the cloud (Para 0044, “The Data Collector 160 communicates with one or more Battery Sensors 120 and passes the battery sensor data to a remote host, e.g., the Cloud Server 170, via a Cloud 195, which may comprise any communication network, including without limitation, a Wide Area Network (WAN) connection, Local Area Network (LAN), the Internet and/or additional cellular or satellite communication networks, receivers, gateways or hubs. The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/or verifying to the sensor that data was transmitted and received at the intended destination, and that the Battery Sensor 120 data is no longer required to be stored in the sensor's Local Storage or local Cache Memory 122. Local Storage or Collector Memory 162 on the Data Collector 160 stores the sensor-related data that is received by the Data Collector 160 from each Battery Sensor 120. A Unique ID stored in the Data Collector 160 may identify the Data Collector 160 within the monitoring system. Cloud Communications module 165 of the Data Collector 160 communicates with the Cloud Server 170, and delivers to the Cloud Server data received from one or more Battery Sensors 120, which includes data from the Local Storage or local Cache Memory 122 of each Battery Sensor 120 plus the Unique Data Collector ID for the Data Collector 160, identifying the Data Collector 160 to the monitoring system and to Cloud Server 170.”); and 
merge the measurement data and the backup data (Para 0043, “Local Storage or local Cache Memory 122 is used to maintain a short-term record of the data recorded by the Real Time Battery Monitor Module 128 (i.e. backup data), combined (i.e. merging) with the values and data received by the ID Sensor Detection module 126 (i.e. measurement data)).

Regarding claim 7,16 and 17 Wade teaches the limitations of claim 4 ,5 and 6 respectively.
	Wade further teaches wherein the arrangement further comprises a user interface (Para 0050, User interface module 173) configured to receive the configuration from a user (Para 0050, “In all cases the information delivered is based on the cloud server data, and the user's unique configuration data. The User Management module 171 on the Cloud Sever 170 may define the security and
access available to specific users”) and to send the configuration to the configuration backup service (Para 0044, “The Data Collector 160 communicates with one or more Battery Sensors 120 and passes the battery sensor data to a remote host, e.g., the Cloud Server 170, via a Cloud 195, which may comprise any communication network, including without limitation, a Wide Area Network (WAN) connection, Local Area Network (LAN), the Internet and/or additional cellular or satellite communication networks, receivers, gateways or hubs. The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/or verifying to the sensor that data was transmitted and received at the intended destination, and that the Battery Sensor 120 data is no longer required to be stored in the sensor's Local Storage or local Cache Memory 122. Local Storage or Collector Memory 162 on the Data Collector 160 stores the sensor-related data that is received by the Data Collector 160 from each Battery Sensor 120. A Unique ID stored in the Data Collector 160 may identify the Data Collector 160 within the monitoring system. Cloud Communications module 165 of the Data Collector 160 communicates with the Cloud Server 170, and delivers to the Cloud Server data received from one or more Battery Sensors 120, which includes data from the Local Storage or local Cache Memory 122 of each Battery Sensor 120 plus the Unique Data Collector ID for the Data Collector 160, identifying the Data Collector 160 to the monitoring system and to Cloud Server 170.”);
Regarding claim 8, 18,19 and 20 Wade teaches the limitations of claim 4, 5,6 and 7 respectively.
	Wade further teaches wherein the cloud measurement value service and the configuration backup service are further configured to automatically receive generated backup data of the configuration (Para 0045, “Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically
looks for wireless communication with a Battery Sensor(s) 120 that is in range. If there is a power loss or a reset of the Data Collector 160 or the overall system, the Data Collector 160 will automatically restart and re-establish the connection with the Cloud Server 170 and the Battery Sensor(s) in range for communications.”)
Regarding claim 9 Wade teaches the limitations of claim 4.
	Wade further teaches wherein the measurement data is data from a sensor or an energy monitoring circuit (Para 0017, “As the Battery Sensor has recorded the unique ID of any Identity sensor providing data at the time of measurement, the raw data tables also have all data relating to a particular peripheral device.”
Regarding claim 10 Wade teaches the limitations of claim 4.
	Wade further teaches wherein the backup data includes identification information of the measuring device (Para 0037, “Furthermore, there is a need for a
system that receives input from multiple units and components and is able to identify and store data for each unit uniquely identifying it and allowing remote analysis of the
collected data for individual units, components and the overall
fleet,”), the measurement data includes the identification information of the measuring device (Para 0040, “The at least one embodiment communicates data amongst such components which includes, among other things, unique identifiers of each instance of Battery Sensor 120, Peripheral equipment 150 and ( optionally) Data Collector 160.”) and the measurement data receiving device is further configured to perform merging of the measurement data and the backup data using an association based on the identification information(Para 0043, “Local Storage or local Cache Memory 122 is used to maintain a short-term record of the data recorded by the Real Time Battery Monitor Module 128 (i.e. backup data), combined (i.e. merging) with the values
and data received by the ID Sensor Detection module 126 (i.e. measurement data)).

Regarding claim 11 Wade teaches the limitations of claim 4.
	Wade further teaches wherein the measurement data includes a serial number as identification information (Para 0017, “In addition, the present system may assign a Time Stamp each time it collects or receives data from the Identity sensor of each Battery Sensor. Alternatively, the unique ID (i.e. identification) may be incorporated into the time stamp itself, thereby uniquely identifying the sensor and the time when the
data was collected from the sensor.”), a measurement value, and a status (Para 0041, “The Battery Sensor 120 collects data (i.e. measurement value) and uniquely identifies the Battery or another monitored device to which it is attached”. Para 0074 discusses status information).
Regarding claim 12 Wade teaches the limitations of claim 4.
	Wade further teaches wherein the measurement value service and the configuration backup service are each service in a cloud (Abstract, “One or
more Data Collection Modules communicate wirelessly and receive data from each device sensor, store data in the Data Collector memory and asynchronously transmit the data through the Cloud and/or Internet to the Cloud Server, which stores and process all received raw data and stores configuration information for each uniquely identified monitored device.”).
Regarding claim 15 Wade teaches the limitations of claim 5.
	Wade further teaches wherein the arrangement further comprises a measurement data receiving device which is configured to receive the provided measurement values and the provided backup data, and wherein the measurement data receiving device is for process automation (Para 0045, “In at least one embodiment of the present monitoring system, the Data Collector 160 requires no configuration. Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically looks for wireless communication with a Battery Sensor(s) 120 that is in range”) in an industrial environment (Abstract, “An enhanced system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.”) and includes 
circuitry configured to: 
receive measurement data of a measurement device from a measurement value service in a cloud (Para 0018, “In accordance with another aspect of the present invention, the Cloud Server may also maintain Configuration data for all sensors. As the configuration data and raw sensor data are separate, the configuration may be entered at any time, and is not required prior to the Battery Sensor recording
data.”), 
receive backup data of a configuration of the measuring device from a configuration backup service in the cloud (Para 0044, “The Data Collector 160 communicates with one or more Battery Sensors 120 and passes the battery sensor data to a remote host, e.g., the Cloud Server 170, via a Cloud 195, which may comprise any communication network, including without limitation, a Wide Area Network (WAN) connection, Local Area Network (LAN), the Internet and/or additional cellular or satellite communication networks, receivers, gateways or hubs. The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/or verifying to the sensor that data was transmitted and received at the intended destination, and that the Battery Sensor 120 data is no longer required to be stored in the sensor's Local Storage or local Cache Memory 122. Local Storage or Collector Memory 162 on the Data Collector 160 stores the sensor-related data that is received by the Data Collector 160 from each Battery Sensor 120. A Unique ID stored in the Data Collector 160 may identify the Data Collector 160 within the monitoring system. Cloud Communications module 165 of the Data Collector 160 communicates with the Cloud Server 170, and delivers to the Cloud Server data received from one or more Battery Sensors 120, which includes data from the Local Storage or local Cache Memory 122 of each Battery Sensor 120 plus the Unique Data Collector ID for the Data Collector 160, identifying the Data Collector 160 to the monitoring system and to Cloud Server 170.”), and 
merge the measurement data and the backup data (Para 0043, “Local Storage or local Cache Memory 122 is used to
maintain a short-term record of the data recorded by the Real Time Battery Monitor Module 128 (i.e. backup data), combined (i.e. merging) with the values
and data received by the ID Sensor Detection module 126 (i.e. measurement data)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Wade in view of Hiroyuki et al. (WO 2013115153 A) (hereinafter Hiroyuki) . 

Regarding independent claim 13 Wade teaches a method for transmission of measurement values in process automation (Para 0045, “In at least one embodiment of the present monitoring system, the Data Collector 160 requires no configuration. Once it is powered on, it automatically communicates with the Cloud Server 170, and also periodically and automatically looks for wireless communication with a Battery Sensor(s) 120 that is in range”) in an industrial environment (Abstract, “An enhanced system and method for monitoring operation of a plurality of data sensors allows monitoring of data from industrial batteries and/or Battery Data Sensors (BDSs), vehicles, charging systems and related equipment.”), comprising: 
receiving backup data of a configuration of a measuring device and providing the backup data to a measuring data receiving device by a configuration backup service in a cloud (Para 0044, “The Data Collector 160 communicates with one or more Battery Sensors 120 and passes the battery sensor data to a remote host, e.g., the Cloud Server 170, via a Cloud 195, which may comprise any communication network, including without limitation, a Wide Area Network (WAN) connection, Local Area Network (LAN), the Internet and/or additional cellular or satellite communication networks, receivers, gateways or hubs. The Battery Sensor Communications module 166 communicates with one or more Battery Sensors 120, collecting data from each sensor, and confirming and/or verifying to the sensor that data was transmitted and received at the intended destination, and that the Battery Sensor 120 data is no longer required to be stored in the sensor's Local Storage or local Cache Memory 122. Local Storage or Collector Memory 162 on the Data Collector 160 stores the sensor-related data that is received by the Data Collector 160 from each Battery Sensor 120. A Unique ID stored in the Data Collector 160 may identify the Data Collector 160 within the monitoring system. Cloud Communications module 165 of the Data Collector 160 communicates with the Cloud Server 170, and delivers to the Cloud Server data received from one or more Battery Sensors 120, which includes data from the Local Storage or local Cache Memory 122 of each Battery Sensor 120 plus the Unique Data Collector ID for the Data Collector 160, identifying the Data Collector 160 to the monitoring system and to Cloud Server 170.”); 
receiving measurement data of the measurement device and providing the measurement data to the measurement data receiving device through a measurement data service in the cloud (Para 0018, “In accordance with another aspect of the present invention, the Cloud Server may also maintain Configuration data for all sensors. As the configuration data and raw sensor data are separate, the configuration may be entered at any time, and is not required prior to the Battery Sensor recording
data.”), and 
merging the measurement data and the backup data by the measurement data receiving device (Para 0043, “Local Storage or local Cache Memory 122 is used to
maintain a short-term record of the data recorded by the Real Time Battery Monitor Module 128 (i.e. backup data), combined (i.e. merging) with the values
and data received by the ID Sensor Detection module 126 (i.e. measurement data)).
	Wade is silent with regards to cyclic transmission of measurement values in process automation in an industrial environment (Non-teaching part in bold),
	Hiroyuki teaches cyclic transmission of measurement values in process automation in an industrial environment (Page 3, “FIG. 5 is a diagram illustrating the first embodiment, and is a flowchart illustrating an example of configuration processing of the transmission device. FIG. 5 is a diagram illustrating the first embodiment, and is a flowchart illustrating an example of a cyclic communication process of the transmission device,”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement cyclic transmission as taught by Hiroyuki into the data transmission process of Wade since the technique of Hiroyuki is applied on data transmission.  Cyclic data transmission is a well-known and well utilized technique which ensures continuous update of data of the central station. This continuous refresh facilitates to keep track of status and failure in any industrial system. Therefore, this technique of recurrent data update through cyclic data transmission ensure that the industrial system is monitored closely and ensure prompt action during any maintenance issues (Hiroyuki, Abstract).

Regarding claim 14 the combination of Wade and Hiroyuki teaches limitation of claim 13.
	Wade further teaches a non-transitory computer-readable medium on which is stored a program element implementing the method (Para 0026 -0027)

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Strohmenger et al. (US 20160274552 A1) – This art teaches a cloud-based industrial controller that controls devices, processes, and other assets of an industrial automation system via control algorithms that execute on a cloud platform is presented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862




/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        9/8/2022